Citation Nr: 0329984	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for arthritis.

2.	Entitlement to service connection for residuals of 
malaria.

3.	Entitlement to service connection for peptic ulcer 
disease.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
September 1942 and from October 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
9, 1942, to September 7, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The Board notes that, in written statements dated in June and 
August 2002 and in June 2003, the veteran expressed his 
intent to appoint the Disabled American Veterans (DAV) as his 
accredited service representative in his appeal.  In a July 
2003 letter, the Board provided the veteran with an 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22) and advised him of the need to 
return the completed form if he wished to be represented by 
an accredited service organization in his appeal.  The Board 
also provided the veteran with the appropriate form to 
appoint an attorney to represent him, if he so desired.  In 
an August 2003 response to the Board's letter, the veteran 
said that he did not know any service organization or a legal 
counsel to represent him.  He said that even if he was 
unrepresented, he understood that the Board would consider 
his claim,and he requested favorable action of his appeal.  
The Board considers that all due process considerations were 
met regarding the veteran's right to choose, or not choose, 
to appoint an accredited representative in his appeal.

Further, the Board observes that in a September 1997 rating 
decision the RO denied entitlement to service connection for 
multiple disorders that included malaria, rheumatism, 
arthritis, malaria, and asthma.  Thereafter, in a March 1998 
written statement, evidently construed by the RO as a new 
claim for benefits, the veteran stated that a physician 
advised him that he had asthma and arthritis.  In April 2000 
and January 2002 rating decisions, the RO considered the 
matters of entitlement to service connection for disorders 
that included arthritis, malaria, and peptic ulcer disease.  
However, it does not appear that the RO considered a claim of 
entitlement to service connection for asthma, and that matter 
is therefore referred to the RO for appropriate development 
and consideration.




FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
fails to demonstrate that any currently diagnosed 
rheumatoid arthritis is related to the veteran's periods 
of active military service, and the objective medical 
evidence of record is silent for any diagnosis of post-
traumatic osteoarthritis.

2.	The objective and competent medical evidence of record 
fails to demonstrate that the veteran currently has any 
residuals of malaria.

3.	The objective and competent medical evidence of record 
fails to demonstrate that the veteran currently has 
peptic ulcer disease.


CONCLUSIONS OF LAW

1.	Arthritis was not incurred in or aggravated by the 
veteran's periods of active military service, nor may it 
be presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2003).

2.	The veteran does not have residuals of malaria that was 
incurred in or aggravated by his periods of active 
military service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).

3.	Peptic ulcer disease was not incurred in or aggravated 
by the veteran's periods of active military service, nor 
may peptic ulcer disease be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records include a report of an October 1945 
physical examination which appears to indicate no 
musculoskeletal defects (the writing is illegible) and is not 
indicative of malaria or peptic ulcer disease (PUD).

The veteran's service records document that he was a prisoner 
of war at O'Donnell Concentration Camp, Capas, Tarlac, from 
April 9, 1942, to September 17, 1942.

Post-service, VA and non-VA medical records and examination 
reports, dated from 1955 to 2001, are associated with the 
claims file.  Private medical records and medical statements, 
dated from 1955 to 1989, are not referable to malaria, 
arthritis, or PUD.

In an undated Former POW Medical History, apparently 
completed in 1989 or 1990, the veteran checked "no" as to 
having been beaten or tortured, and checked "yes" as to 
experiencing forced marches during which he hiked without 
food and water.  He checked "yes" to having suffered 
dysentery, malaria, numbness or weakness in his arms and 
legs, diarrhea, and aches or pains in the muscles and/or 
joints.

The veteran underwent a VA examination for former POWs in May 
1990.  According to the examination report, he denied any 
injuries.  X-rays of his knees showed minimal hypertrophic 
degenerative disease, bilaterally , and hypertrophic 
degenerative disease was seen in his lumbar spine, with 
bilateral sacroiliac arthritis.  Clinical diagnoses were not 
indicative of  arthritis, malaria, or PUD.  On a Psychosocial 
Survey of POW Veteran completed at the time, the veteran 
reported that he was assigned to the grave digging and burial 
detail while incarcerated, and suffered from beriberi, 
dysentery, malaria, and chest and back pains.

A July 1996 private radiology record indicates that an X-ray 
of the veteran's chest showed moderately advanced Koch's 
infection in the upper lungs, but was otherwise normal.

In a lengthy written statement dated in November 1996, the 
veteran said he had experienced many disorders including 
malnutrition, malaria, beriberi, dysentery, anxiety, 
rheumatism, and painful body joints.

The veteran completed a second Former POW Medical History, 
evidently in 1997.  He checked "yes" to experiencing 
beatings, which he said had occurred "often," and forced 
marches.  He said that, while incarcerated, he had 
experienced dysentery, malaria, numbness or weakness in his 
arms and legs, nausea, diarrhea, aches or pains in the 
muscles and/or joints, and swollen legs and feet.

In September 1997, the veteran underwent another VA 
examination for former POWs.  According to the examination 
report, the examiner, who reviewed the veteran's medical 
records, noted the veteran's history of knee and low back 
pain.  The veteran did not report a weight change, and 
indicated occasional fever with cough.  He reported pain in 
his knees and low back, but there was no joint swelling and 
his ambulation was normal.  Findings were negative for 
heartburn, nausea and vomiting, hematemesis, and melena.  In 
the diagnoses, the VA examiner found no PUD or irritable 
bowel disease, and noted degenerative joint disease of the 
knees, lumbar spine, and sacroiliac.  Examination findings 
were negative for malaria.

In a September 1997 rating decision, the RO granted service 
connection for malnutrition, and awarded a compensable 
disability evaluation.

In a March 1998 statement, E.M.R., M.D., diagnosed the 
veteran with rheumatoid arthritis and senile cataract in the 
right eye.

According to a September 1998 private radiology report, an X-
ray of the veteran's chest revealed minimal Koch's infection 
in the upper lungs, with slight pleural effusion on the 
right, and an atherosclerotic aorta.

In an October 1998 written statement, the veteran said that, 
while incarcerated, he had experienced multiple disorders 
including arthritis, malaria, and an ulcer.  He indicated 
that he was 79 years old and very weak.

A November 1998 private ultrasound report includes an 
impression of negative findings regarding the veteran's 
liver, gall bladder, pancreas, and spleen.  A November 1998 
echocardiogram report is also of record, and is not 
indicative of any of the disabilities at issue.

In November 1998, the veteran underwent further VA 
examinations.  An infectious disease examination report 
indicates that he reported having malaria in 1942 that was 
treated with herbal medications and was manifested as fever 
that lasted six months.  He denied any exacerbations of the 
disease or current symptoms, but complained of frequent 
urination for the past year.  The examiner concluded that the 
condition was not still present, and there was no evidence of 
malnutrition.  The veteran weighed 54 kilograms.  The VA 
examiner diagnosed no residuals of malaria.

Two November 1998 VA orthopedic examination reports reveal 
that the veteran denied any injury on any bony part of his 
body, except when Japanese soldiers maltreated him.  He 
reported left knee and lower and upper back pain for the past 
two or three years.  He denied taking any medication except 
when needed, and said there were not many periods of flare-
ups.  Standing aggravated his back pain.  He had no 
limitation of motion with pain, and said the disorder slowed 
him down.  It was noted that, in 1990, VA examination found 
hypertrophic degenerative disease in the veteran's lumbar 
spine with bilateral sacroiliac arthritis and in his knees, 
too.  Upon examinations, the VA examiner diagnosed mild 
thoracolumbar scoliosis, degenerative discospondylosis and 
arthritis, mild degenerative discospondylosis and arthritis 
in thoracic spine, and degenerative changes in both knees.  
Some findings were described as unchanged since 1997.  A 
November 1998 VA radiology report of X-rays of the veteran's 
spine showed no evidence of trauma.  The clinical impression 
was minimal degenerative discospondylosis and arthritis of 
the thoracic spine.  X-rays of the veteran's lumbar spine 
showed no significant change since September 1997, and the 
impression was mild thoracolumbar scoliosis, degenerative 
discospondylosis and arthritis, arteriosclerosis.  X-rays of 
the veteran's knees showed degenerative changes, bilaterally.

Two VA examinations were performed in November 1998 regarding 
the veteran's gastrointestinal complaints.  According to the 
examination reports, the veteran denied nausea or vomiting or 
weight gain or loss, and reported occasional blood streaked 
stools in the last month.  He denied abdominal pain or 
current treatment.  The VA diagnosed no evidence of irritable 
bowel syndrome or PUD, and no evidence of gastrointestinal 
bleeding.  Results of a double-contrast examination of the 
upper gastrointestinal structures showed no significant 
change since September 1997, with essentially normal results.

In April 2000, the RO granted service connection for 
atherosclerotic heart disease, evaluated as 60 percent 
disabling.

In a November 2001 written statement, Dr. E.M.R. said he had 
examined the veteran, who was 82 years old, due to complaints 
of cough and dyspnea, an inability to hear in the right ear, 
hip and knee pain, and lacrimation over both eyes.  Upon 
examination, the clinical impression was bronchial asthma, 
arthritic knee and hip joints, senile cataract, and beginning 
emphysema.

In an August 2002 written discharge summary, Dr. E.M.R. 
indicated that he had examined the veteran for complaints of 
weight loss, epigastric pain, and joint pains.  It was noted 
that the veteran was diagnosed with rheumatoid arthritis in 
November 1998, seen about arthritic knees and hips in 
November 2001, and currently noted worsening of same 
conditions, evidenced by loss of weight and appetite and body 
weakness.  

II.  Analysis

A.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist claimants, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  After receiving the veteran's claim 
in March 1998, the RO advised him by letter in August 1998, 
that more information, new and material evidence, was needed 
to reopen his claim, or he could submit a notice of 
disagreement to initiate an appeal before September 30, 1998.  
The veteran responded to the RO in a letter dated October 1, 
1998, and received several days later, in which he enclosed 
additional private medical information.

In a January 2002 letter, which transmitted the January 2002 
rating decision, the RO again notified the veteran that he 
could submit any additional evidence that he wished to have 
considered (or file a notice of disagreement (NOD)) within 
one year.  He filed an NOD in April 2002, and has submitted 
numerous items of evidence and argument in support of his 
claim since that time.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was notified, by means of the discussions in a 
January 2002 rating decision, July 2002 statement of the case 
(SOC), and September 2002 supplemental statement of the case 
(SSOC), of the applicable law and reasons for the denial of 
his claims.  He has been informed, therefore, of what the 
evidence needs to show in order for his claims to be granted.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify documents in the file which 
establish compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
veteran's private treatment records.  There is no indication 
in the record, from the veteran of any additional relevant 
records which are available and which the RO has failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran has been afforded several VA 
examinations, including in November 1998.  Additional 
examination and opinions are not warranted in this case.  

In correspondence from the RO dated in October 2001, and in 
the July 2002 SOC, the veteran was advised of the provisions 
of the VCAA and of the new VA regulations issued pursuant 
thereto.  The October 2001 letter, citing the Quartuccio 
precedent, advised the veteran of what the evidence needs to 
show in order for his claims to be granted, what evidence was 
already of record, and what information or evidence was still 
needed.  He was also informed that VA would assist him by 
requesting records in the custody of military authorities or 
Federal agencies.  That letter requested that he respond 
within 60 days.  Therefore, VA has informed the veteran of 
the type of information and evidence necessary to 
substantiate his claims, and of who is responsible for 
producing evidence.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran in the present case since his claim 
was filed in 1998 have accorded him ample time for responses, 
and he has submitted evidence on several occasions.  
Moreover, in November 2001, the veteran specifically 
responded to the RO's October 2001 letter regarding the VCAA 
with a written statement and additional medical evidence, and 
requested that he "be advised accordingly of the action 
taken thereon".

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of peptic ulcer or 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases 
(including post-traumatic osteoarthritis and peptic ulcer 
disease) shall be service-connected if manifested to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2001). 

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The veteran was a former POW and, accordingly, peptic ulcer 
disease and post-traumatic osteoarthritis shall be 
presumptively service-connected if manifested to a degree of 
10 percent or more at any time after his discharge from 
service.  Furthermore, as a combat veteran, the appellant is 
entitled to have any statement or testimony of peptic ulcer 
disease or post-traumatic osteoarthritis he presents accepted 
as satisfactory evidence of that incurrence.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  (The Board is assuming for the 
purpose of our present analysis that the veteran, as a former 
POW, had engaged in combat with the enemy.)  However, as 
noted above, while on his 1990 POW medical history 
questionnaire on file the veteran checked "no" as to 
whether he had suffered from beatings, on his 1997 POW 
medical history he indicated that he was beaten often while 
in captivity.  Nevertheless, and more important, at the 
September 1997 and November 1998 VA examinations, the VA 
examiners specifically reported that the veteran had 
degenerative joint disease in his lumbar and thoracic spines 
and degenerative changes in his knees.  Furthermore, in March 
1998, Dr. E.M.R., diagnosed the veteran with rheumatoid 
arthritis.  The competent medical evidence of record is, 
however, devoid of a diagnosis of post-traumatic 
osteoarthritis.  In fact, the November 1998 radiology report 
of an X-ray of the veteran's spine specifically reported no 
evidence of trauma.  Moreover, in November 1998, the VA 
examiner specifically stated that there was no medical 
evidence of any current disability resulting from peptic 
ulcer disease or malaria.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claims.  
The evidence now of record fails to show that the veteran 
currently has arthritis, residuals of malaria or peptic ulcer 
disease related to service or to a service-connected 
disability.  Thus, these claims must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a); 38 C.F.R. §§ 3.303, 3.34, 
3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).




ORDER

Service connection for arthritis is denied.

Service connection for residuals of malaria is denied.

Service connection for peptic ulcer disease is denied.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



